Citation Nr: 0100013	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from January to August 1942, 
and from January 1945 to June 1946.  He was a prisoner of war 
of the Japanese Government from April to August 1942.  He 
died in September 1997.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which, 
inter alia, denied service connection for the cause of the 
veteran's death.  In connection with her appeal, the 
appellant requested a Board hearing at the RO.  In November 
1999, she withdrew her request and asked that her appeal be 
forwarded to the Board for consideration based on the 
evidence of record.

It is noted that by April 2000 rating decision, the RO denied 
a rating in excess of 20 percent for residuals of a gunshot 
wound to the right anterior chest, muscle group II, for 
purposes of accrued benefits; a rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity, for purposes of accrued benefits; a rating in 
excess of 10 percent for peripheral neuropathy of the left 
lower extremity, for purposes of accrued benefits; a rating 
in excess of 10 percent for peripheral neuropathy of the 
right upper extremity, for purposes of accrued benefits; a 
rating in excess of 10 percent for peripheral neuropathy of 
the left upper extremity, for purposes of accrued benefits; 
service connection for ischemic heart disease, for purposes 
of accrued benefits; and a total rating based on individual 
unemployability due to service-connected disabilities, for 
purposes of accrued benefits.

The record shows that although the appellant was notified of 
this decision by May 2000 letter, she has not yet initiated 
an appeal therewith.  In June 2000, however, her 
representative submitted written argument in support of her 
claim of service connection for the cause of the veteran's 
death; he listed the issues on appeal as including 
"Entitlement to accrued benefits."  Although he provided no 
substantive argument with respect to any of the issues 
adjudicated by the RO in the April 2000 rating decision, the 
Board finds that this communication can be liberally 
construed as a disagreement with the June 2000 determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2000).  As a Statement of the Case on this matter has not 
been issued, additional action by the RO is required as set 
forth below.  See Manlincon v. West, 12 Vet. App. 328 (1999).

It is also noted that the issues on appeal, listed by the 
appellant's representative, included entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  A review of the record shows that by February 1999 
rating decision, the RO denied DIC under section 1318.  The 
appellant initiated an appeal of that determination in May 
1999, and a Statement of the Case addressing the matter was 
issued in July 1999.  However, in her September 1999 
substantive appeal, the appellant limited her appeal to the 
issue of service connection for the cause of the veteran's 
death and did not perfect an appeal as to the issue of 
entitlement to DIC under section 1318.  Inasmuch as the 
appellant has not submitted a substantive appeal with respect 
to this issue, the Board does not have jurisdiction of the 
issue of entitlement to DIC benefits under section 1318.  38 
U.S.C.A. § 7105 (West 1991); VA O.G.C. Prec. Op. No. 9-99 
(1999), 64 Fed. Reg. 52,376 (1999).  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (2000).

In this case, the record shows that the veteran died in 
September 1997.  The causes of his death, listed on the death 
certificate were cardiorespiratory arrest, pulmonary 
congestion, and congestive heart failure, Class IV, 
arteriosclerotic cardiovascular disease (ASCVD).  At the time 
of his death, service connection was in effect for the 
following disabilities:  residuals of a gunshot wound to the 
right anterior chest, muscle group II (20 percent), 
peripheral neuropathy of the right lower extremity (20 
percent), peripheral neuropathy of the left lower extremity 
(10 percent), peripheral neuropathy of the right upper 
extremity (10 percent), peripheral neuropathy of the left 
upper extremity (10 percent), and anxiety disorder (10 
percent).  The appellant argues that service connection for 
the cause of the veteran's death is warranted because he was 
a prisoner of war.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein.  Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the appellant and her 
representative addressing the issues of 
entitlement to a rating in excess of 20 
percent for residuals of a gunshot wound 
to the right anterior chest, muscle group 
II, for purposes of accrued benefits; a 
rating in excess of 20 percent for 
peripheral neuropathy of the right lower 
extremity, for purposes of accrued 
benefits; a rating in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity, for purposes of 
accrued benefits; a rating in excess of 
10 percent for peripheral neuropathy of 
the right upper extremity, for purposes 
of accrued benefits; a rating in excess 
of 10 percent for peripheral neuropathy 
of the left upper extremity, for purposes 
of accrued benefits; service connection 
for ischemic heart disease, for purposes 
of accrued benefits; and a total rating 
based on individual unemployability due 
to service-connected disabilities, for 
purposes of accrued benefits.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  This matter should then be 
returned to the Board for further 
consideration, only if an appeal is 
properly perfected.

2.  The RO should forward the veteran's 
claims folder to an appropriate VA 
physician for an opinion as to the 
etiology of the veteran's 
cardiorespiratory arrest, pulmonary 
congestion, congestive heart failure, and 
ASCVD which caused his death.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any of the disabilities which caused 
or contributed to the veteran's death 
were related to his military service, any 
incident therein, or any service-
connected disability.  A complete 
rationale for all opinion expressed by 
the physician should be provided.

3.  The RO should then review the claims 
file to ensure that all of the development 
requested has been completed.  In 
particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case, containing notice of all relevant 
actions taken on the claim for benefits, including a summary 
of the evidence and applicable law and regulations 
considered.  Then, an opportunity for response should be 
allowed.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 


